Case 2:21-cv-11402-ES-CLW Document 24 Filed 07/26/21 Page 1 of 2 PageID: 363




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY

 –––––––––––––––––––––––––X
 DABUR INDIA LTD, and DABUR      :
 INTERNATIONAL USA,              : Civil Action No: 2:21-cv-11402-ES-CLW
                                 :
                 Plaintiffs,
                                 : STIPULATION
       -against-                 :
                                 :
 MEENAXI ENTERPRISES INC., NUPUR :
 TRADING LLC, TATHASTU TRADING   :
 LLC, MEENAXI GANDHI, ALKA       :
 “HERMANG” AMIN and RASHMI DESAI :
                                 :
                 Defendants.
 –––––––––––––––––––––––––X

       WHEREAS, on May 18, 2021, plaintiffs Dabur India Ltd, and Dabur International USA

(together, “Dabur” or “Plaintiffs”) filed a Complaint (Dkt. 1) in the above-captioned action against

defendants Meenaxi Enterprises Inc., Nupur Trading LLC, Tathastu Trading LLC, Meenaxi

Gandhi, Alka “Hermang” Amin and Rashmi Desai; and

       WHEREAS, by Motion, dated June 29, 2021, Plaintiffs sought Entry of Default against

defendants Tathastu Trading, LLC and Rashmi Desai (the “Tathastu Defendants”) (Dkt. 13); and

       WHEREAS, pursuant to that Motion, on July 6, 2021, the Clerk entered default against

the Tathastu Defendants; and

       WHEREAS, by Motion, dated July 9, 2021, Plaintiffs sought a Default Judgment against

the Tathastu Defendants (Dkt. 16), which Motion is returnable on August 2, 2021; and

       NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by and

between the undersigned counsel for the parties hereto, as follows:

       1.      The Clerk’s Entry of Default as to the Tathastu Defendants, dated July 6, 2021, is

               hereby vacated;
Case 2:21-cv-11402-ES-CLW Document 24 Filed 07/26/21 Page 2 of 2 PageID: 364




       2.      Plaintiff’s Motion for a Default Judgement as to Tathastu Defendants, dated July 9,

               2021 (Dkt. 16), is hereby withdrawn; and

       3.      The Tathastu Defendants’ deadline to answer, move against, or otherwise respond

               to the Complaint, dated May 18, 2021 (Dkt. 1), is hereby extended until August 9,

               2021.

       IT IS FURTHER STIPULATED AND AGREED that this Stipulation may be executed

in counterparts and/or by facsimile or other electronic transmission, each of which when executed

shall be deemed to be an original and all of which together shall constitute a single instrument

binding upon the parties.

Dated: July 19, 2021

THE INGBER LAW FIRM                             RUSKIN MOSCOU FALTISCHEK, P.C.


By: _/s/ Mark J. Ingber_____                    By: _/s/ Thomas A. Telesca__________
     Mark J. Ingber, Esq.                           Thomas A. Telesca, Esq.
Attorney for Plaintiffs                         Attorney for Tathastu Defendants
30 West Mt. Pleasant Avenue, Suite 203          1425 RXR Plaza
 Livingston, NJ 07039                           East Tower, 15th Floor
 Tel: (973) 921-0080                            Uniondale, NY 11556
Email: ingber.lawfirm@gmail.com                 Tel: (516) 663-6603
                                                Email: ttelesca@rmfpc.com


                                                    SO ORDERED:



                                                    /s/Esther Salas
                                                    ________________________
                                                    Hon. Esther Salas, U.S.D.J.
                                                    Date: July 26, 2021


                                                                                            948692




                                                2
